Citation Nr: 1630046	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1991 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ); copy of the hearing transcript is of record.  

The matter was remanded for additional development in September 2011, September 2014, and July 2015.

In the July 2015 decision, the Board bifurcated the Veteran's claim for service connection for hypertension into separate claims for service connection on a direct basis and a secondary basis.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  The Board then denied service connection for hypertension on a direct basis.  As a result, the only issue currently before the Board is entitlement to service connection for hypertension as secondary to sinusitis and allergic rhinitis.


FINDING OF FACT

The preponderance of the competent and credible evidence demonstrates that the Veteran's hypertension was neither caused nor aggravated by her service-connected sinusitis and allergic rhinitis.



CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected sinusitis and allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an October 2007 letter prior to the initial adjudication of her claim in the March 2008 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  She has not alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, her service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The November 2011, November 2014, and December 2015 VA examination reports, collectively, contain an adequate description of the Veteran's medical history; document and consider the relevant medical facts and principles; and provide opinions regarding the relationship between her hypertension and service-connected sinusitis and allergic rhinitis, to include whether hypertension was aggravated beyond its natural progression by her service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also testified at a hearing before the Board.  The hearing focused on the elements necessary to substantiate the Veteran's claim and through her testimony, she demonstrated that she understood the elements necessary to substantiate her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

Finally, the Board remanded this case in September 2011 so additional records could be obtained and so the Veteran could undergo an examination for her hypertension.  Additional records were obtained, and the Veteran underwent a VA examination in November 2011.  In September 2014, the Board found that the November 2011 examination report did not substantially comply with the September 2011 remand directives, and remanded the claim to the AOJ to obtain an addendum opinion.  An addendum opinion was obtained in November 2014.  In July 2015, the Board remanded the claim again.  An addendum opinion was obtained in December 2015.  As discussed above, the Board finds that the examination reports, when taken together, are adequate to address the Veteran's claim for secondary service connection.  Thus, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During her April 2011 Board hearing, the Veteran testified that there was a relationship between her service-connected sinusitis and allergic rhinitis.

In November 2011, the Veteran underwent a VA examination to address the nature and etiology of her hypertension.  The examiner noted a diagnosis of hypertension in June 2007.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's hypertension was less likely than not related to the Veteran's service-connected sinusitis or allergic rhinitis.  The examiner reasoned that review of the medical literature showed that the etiology of hypertension did not include sinusitis or allergic rhinitis.

A November 2014 VA addendum opinion concluded that the Veteran's hypertension had no relationship to sinus conditions.  With regard to the Veteran's medications, the examiner noted that pseudoephedrine may cause mild blood pressure elevations, but that the Veteran was not on pseudoephedrine at the time of her June 2007 diagnosis.  The examiner noted that sinusitis and allergic rhinitis were not risk factors for hypertension.

In a December 2015 addendum opinion, the VA examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by her service-connected sinusitis or allergic rhinitis, including the medication prescribed for those conditions.  With regard to causation, the examiner stated that pseudoephedrine did not cause hypertension, that allergic rhinitis did not cause hypertension, and that isolated blood pressure elevations did not equate to a hypertension diagnosis.  Concerning aggravation, the examiner reasoned that there was no permanent worsening of the Veteran's hypertension by her pseudoephedrine.  The examiner stated that while pseudoephedrine may temporarily raise blood pressure, the elevation would only be for the duration of the medication.  Furthermore, after reviewing the Veteran's medical records, the examiner found no evidence of even a temporary elevation of blood pressure while the Veteran was on pseudoephedrine.

In this case, the Board notes that the first two elements of secondary service connection are met.  Specifically, as noted by the VA examiners, the Veteran was diagnosed with hypertension in June 2007.  Additionally, the Veteran is service connected for sinusitis and allergic rhinitis.  However, the evidence of record fails to demonstrate that the Veteran's sinusitis or allergic rhinitis either caused or aggravated her hypertension.

The Board notes the November 2011, November 2014, and December 2015 examiners all determined that there was no evidence that the Veteran's service-connected sinusitis and/or allergic rhinitis, to include the medications she was prescribed, either caused or aggravated her hypertension.  The Board accords great probative weight to these opinions as such considered all of the pertinent evidence of record, to include the statements of the Veteran and her medical history with respect to her hypertension, and provided complete rationales, relying on the records reviewed.  Moreover, the opinions provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the Veteran's contention that there is a secondary relationship between her hypertension and her service-connected sinusitis and allergic rhinitis, to include her prescribed use of pseudoephedrine.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  A lay person's competency to address such matters is determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this regard, while the Veteran's statements are competent to describe the onset and circumstances of her hypertension, as the question of causation and/or aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  Specifically, addressing the etiology of hypertension or whether a particular medication or disorder aggravated hypertension beyond its natural progression requires knowledge of the interrelationship between two disorders and the effects of particular medications.  As such, the question of secondary causation or aggravation in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the Veteran's hypertension is not caused or aggravated by her service-connected sinusitis or allergic rhinitis.  Consequently, service connection for hypertension is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a secondary basis.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for hypertension as secondary to service-connected sinusitis and allergic rhinitis is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


